—In a proceeding pursuant to Lien Law article 2, the appeal is from an order of the Supreme Court, Kings County (M. Garson, J.), dated December 14, 2001, which discharged the appellant’s public improvement lien.
Ordered that the order is affirmed, with costs.
The evidence at the hearing, including certified payrolls, W-2 forms, and cancelled checks, supported the conclusion that the appellant lienholder was an employee, rather than a subcontractor, on the subject public improvement construction project (see Lien Law § 5; Cameron Equip. Corp. v People of the State of N.Y., 31 AD2d 299 [1969], affd 27 NY2d 634 [1970]; Dorn v Johnson Corp., 16 AD2d 1009, 1010 [1962]; Hampton v Incorporated Vil. of Freeport, 244 App Div 815 [1935], affd 270 NY 599 [1936]; Carl A. Morse, Inc. v Rentar Indus. Dev. Corp., *59185 Misc 2d 304, 308-309 [1976], affd 56 AD2d 30 [1977], affd 43 NY2d 952 [1978]). Accordingly, the Supreme Court correctly granted the petition to discharge the appellant’s public improvement lien, as the appellant was not a proper lienor under the relevant statute (see Lien Law § 21 [7]). Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.